DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-10, 13-15, 17-18, 21-22, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0155153A1) DePiano et al. (US 2014/0270730A1) in view of  Radomski et al. (US 7992554)
Thorens discloses in reference to claim:
1.  A cartridge 100 comprising: an outer shell 101;  a reservoir 113 positioned within the shell  configured for containing a liquid 115 including at least one polyhydric alcohol (glycerin/glycerol);  a liquid transport element 117 positioned within the shell  so as to be  in fluid communication with the reservoir and configured for transport of the liquid including the at least one polyhydric alcohol, the liquid transport element comprising: an elongated core 117 having a length and being formed of a wicking material (porous ceramic or glass);  and a heater 119 positioned within the shell  so as to be in direct contact heating arrangement with the liquid transport element and configured to vaporize the liquid.  
Thorens does not explicitly disclose a shell surrounding the elongated core along at least a portion of the length thereof, the shell being formed of a porous monolith (porous ceramic or glass).
Radomski discloses a vaporizing device including a liquid transport element comprising: an elongated core 1 or 4 having a length and being formed of a wicking material (porous ceramic or glass);  and a shell 2 surrounding the elongated core along at least a portion of the length thereof, the shell 2 being formed of a porous monolith (porous ceramic or glass).
Note that Radomski discloses that the construction of the porous wick serves to limit the heat transferred from the heating means to the reservoir (Col. 4, lines 4-7).
As such, one of skill in the art would find it obvious to modify the Thorens device to include the wick construction as taught by Radomski, including a liquid transport element comprising: an elongated core having a length and being formed of a wicking material (porous ceramic or fiberglass);  and a shell surrounding the elongated core along at least a portion of the length thereof, the shell being formed of 
In reference to claim: 
2.  The cartridge of claim 1, wherein the wicking material is a fibrous material. Thorens teaches a fibrous  wick 117.
 [0089] The capillary wick can be made from a variety of porous or capillary 
materials and preferably has a known, pre-defined capillarity.  Examples 
include ceramic- or graphite-based materials in the form of fibers or sintered 
powders.  Wicks of different porosities can be used to accommodate different 
liquid physical properties such as density, viscosity, surface tension and 
vapor pressure.  The wick must be suitable so that the required amount of 
liquid can be delivered to the heating element.
 
3.  The cartridge of claim 2, wherein the fibrous material comprises one or more of a glass fiber, cotton, or cellulose acetate.  Thorens teaches a wick or carrier 117, wherein the carrier may be a non-woven fabric or fiber bundle into which tobacco components have been incorporated.  The non-woven fabric or fiber bundle may include, for example, carbon fibers, natural cellulose fibers, or cellulose derivative fibers.  . 



4.  The cartridge of claim 1, wherein the wicking material comprises porous glass. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2

 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
6.  The cartridge of claim 1, wherein the porous monolith comprises porous glass. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
7.  The cartridge of claim 1, wherein the porous monolith comprises porous ceramic. 
Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
8.  The cartridge of claim 1, wherein the wicking material (Thorens element 117) is a fibrous 
material and the porous monolith comprises porous glass or porous ceramic (Radomski element 1 or 2). 

9.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous 
glass and the porous monolith 1, 2, 4 comprises porous ceramic. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
10.  The cartridge of claim 1, wherein the wicking material 1, 2, 4 comprises porous 
ceramic and the porous monolith 1, 2, 4 comprises porous glass. 
 Radomski teaches the sintered glass or sintered ceramic element 1 is surrounded in the upper section by a porous sintered metal or a porous sintered ceramic 2
13.  The cartridge of claim 1, wherein the reservoir 113 (Thorens )is a walled container. See Figure 1.


 
15.  The cartridge of claim 14, wherein the liquid transport element 117 comprises at least one end extending into the walled container 113. See Figure 1
 
 
17.  The cartridge of claim 1, further comprising a flow tube 117 configured for passage of vapor  therethrough. 
18.  The cartridge of claim 17, wherein at least a portion of the flow tube 117 is interior to the reservoir.  See Figure 1 and 4 
    PNG
    media_image1.png
    395
    364
    media_image1.png
    Greyscale


Thorens disclose an atomizer comprising a heating element  119 formed from a flat ribbon heater 207. 

    PNG
    media_image2.png
    500
    334
    media_image2.png
    Greyscale

22.  The cartridge of claim 1, wherein the liquid transport element 117 has a first end and a second end, wherein at least one of said first end and said second end extends into the reservoir 113. See Figure 1 

 

29.     The cartridge of claim 1, wherein the heater 119 further comprises terminals 205, 203 for making an electrical connection with a power source 107, and wherein an end of the heater extends out from the liquid transport element to make electrical connection with the terminals. See Figures 1 and 4 of Thorens. 

s 11, 12, 16, 30   is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorens et al. (US 2011/0155153A1) in view of  Radomski et al. (US 7992554) and further in view of ) DePiano et al. (US 2014/0270730A1)
	Thorens in view of Radomski disclose the claimed invention except in reference to claim: 

11. (Original) The cartridge of claim 1, wherein the reservoir includes a fibrous material.  DePiano discloses the cartridge 104 includes a reservoir layer 144 comprising layers of nonwoven fibers formed into the shape of a tube encircling the interior of the external shell 126 of the cartridge, in this embodiment.  An aerosol precursor composition is retained in the reservoir layer 144. 

 
12.  The cartridge of claim 1, wherein the reservoir 210 includes a porous monolith. 
The reservoir substrate 210 can be formed from a material that is rigid 
or semi-rigid in some embodiments, while retaining the ability to store a 
liquid product such as, for example, an aerosol precursor composition.  In 
certain embodiments, the material of the reservoir substrate 210 can be 
absorbent, adsorbent, or otherwise porous so as to provide the ability to 
retain the aerosol precursor composition.

16.  The cartridge of claim 13, wherein the reservoir is at least partially defined by the outer shell 126. See Figure 1, Note the use of a porous monolith as suggested by DePiano suggests the shell 126 as at least the outer extent of the reservoir. 
One of skill in the art would find it obvious to modify the reservoir arrangement of Thorens to include the structure taught by DePiano above so as to include a sorbtive reservoir wherein the liquid 
30.     The cartridge of claim 29, wherein the power source 107 is present in a control body 105, the control body comprising a coupler, wherein the cartridge comprises a base adapted to engage the coupler, establishing an electrical connection between the power source and the heater.
Dipiano discloses a control body 102 and cartridge body 104 coupled together by a coupler 124, wherein the cartridge comprises a base at 142 adapted to engage the coupler at 124, establishing an electrical connection between the power source and the heater.
It would have been obvious to one of skill in the art to modify the Thorens device to provide for a separable cartridge and control body as taught by DiPiano in order to provide a replaceable cartridge assembly to be used with a the control body.



 Response to Arguments
Applicant’s arguments, regarding the modification of DePiano by Radomski, filed 11/01/2021, with respect to the rejection(s) of claim(s) 1-18, 21-22, 29-30  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.  Unlike DePiano the modification of Thorens by Radomski is not considered to destroy the central mechanism of operation. Thorens discloses a capillary wick device ripe for modification by the teachings of Radomski and still further DePiano.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOR S CAMPBELL/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        
tsc